Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0148936, filed on 11/19/2019.
Drawings
The drawing submitted on09/18/2020 is considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Kagoshima (US 2019/0080689 A1) teach: [0016] The sound processing apparatus 100 of this embodiment is provided with a function of collecting a speech command uttered from a user by means of the microphones 101 to 103, and speech-recognizing the sound-collection result to thereby control the TV set 200. Under such circumstances, in the sound processing apparatus 100, there is a possibility of the sound of the bell of the telephone set 300 or speech of a person having a conversation over the telephone set 300 being erroneously recognized as a speech command, and there is also a possibility of a malfunction of the TV set 200 being caused. Thus, in the sound processing apparatus 100 according to this embodiment, in the initial setting mode, positions in the room desired to be excluded from the speech-recognition area are registered in advance as positions outside the objective area and, in the operation mode, control is carried out in such a manner that speeches from the registered positions are excluded, and speeches from positions other than the registered positions are recognized. Hiroe (US 2016/0005394 A1) teach: [0027] [0027] According to an embodiment of the voice recognition apparatus according to the present disclosure, the segment being created management unit of the tracking unit applies an extraction filter for preferentially extracting a voice of a specific sound source from an observation signal, estimates a whole dead corner space filter that attenuates a voice of all sound sources included in the observation signal used in the estimation of the extraction filter, and subtracts a result of applying the whole dead corner space filter from a result of applying the extraction filter to remove a disturbing sound not included in the observation signal and to create a sound source extraction result.
The prior art of records alone or in combination failed to teach for claims 1, and 16, “based on the wake-up word not being recognized, sensing a location of the user and determining whether the sensed location of the user is included in a set voice collection range; based on the location of the user being included in the set voice collection range, determining a noise state of the first audio; collecting second audio from an opposite direction of the location of the user according to a result of the determined noise state of the first audio; and extracting a feature value of a noise based on the second audio and removing the extracted feature value of the noise from the first audio to obtain the wake-up word from the first audio.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent  art of record Maeng et al.(US 2021/0327447 A1) teach: Disclosed are an electronic device performing an audio zoom based on speaker detection using lip reading and a method for controlling the electronic device. According to an embodiment, the electronic device detects a direction of a sound source while recording a video and determines a speaker's direction via facial recognition and mouth shape recognition in the sound source direction. Microphone beamforming may be performed based on the speaker's direction. Thus, the accuracy of audio zoom may be enhanced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656